Case 1:19-cv-00827-JRN Document 19-1 Filed 11/14/19 Page 1 of 11




          Exhibit 1
11/14/2019             Case 1:19-cv-00827-JRN        Document 19-1 Filed 11/14/19 Page 2 of 11
                                          https://judicialrecords.wilco.org/PublicAccess/Search.aspx?ID=200



                              Civil, Family & Probate Case Records Search Results

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search                        Location : All Courts Help
 Record Count: 1
 Search By: Party Party Search Mode: Business Name Last Name: access group* All All Sort By: Filed Date
 Case Number                       Style                                           Filed/Location         Type/Status
 19-1287-C26                           Access Group Inc vs. Amer S.Gilani aka Amer Gilani 08/26/2019      Debt/Contract - Debt/Contract
                                                                                                          Filed




https://judicialrecords.wilco.org/PublicAccess/Search.aspx?ID=200                                                                       1/1
Case 1:19-cv-00827-JRN Document 19-1 Filed 11/14/19 Page 3 of 11




          Exhibit 2
Case 1:19-cv-00827-JRN Document 19-1 Filed 11/14/19 Page 4 of 11
Case 1:19-cv-00827-JRN Document 19-1 Filed 11/14/19 Page 5 of 11




          Exhibit 3
11/14/2019           Case 1:19-cv-00827-JRN Document  19-1Webmail
                                                 Workspace  Filed     11/14/19 Page 6 of 11
                                                                  :: Print

  Print | Close Window

   Subject:   Re: Gilani v Javitch Block LLC 1:19-cv-00827-LY
     From:    Michael Slodov <MSlodov@JBandR.com>
      Date:   Mon, Sep 09, 2019 9:04 am
        To:   "tylerhickle@hicklelegal.com" <tylerhickle@hicklelegal.com>

   Tyler -


   I know that the first time we spoke, you said that your client did not tell you much about this obligation beyond that it wasn't owed.


   What does your client have to say about the loan obligation, payment history and amount claimed?


   Has your client authorized you to make a settlement demand?


   As the records I already provided clearly show your client owed the amount claimed ($15,104.21, or $15062.88, plus $41.33);
   $13,400 was disbursed per the disclosure statement incorporated by reference into the application and loan agreement. JBLLC 001,
   005.


   As to your new theory that this debt was time barred when the suit was filed against your client on August 26, 2019 in CCL#2, case
   no. 19-1287-C26, first, as to your question below, the records looks to me like your client made six partial payments totaling $317.44
   to the agency named TSI (which I believe stands for Transworld Systems Inc.) between 3/31/16 and 9/15/16. JBLLC 018.


   As to your comments about the promissory note statute of limitations, it appears you believe the obligation does not amount to a
   negotiable instrument under UCC 3-104.


   My view is that the appropriate forum for resolving your statute of limitations questions is the state court where the action was filed.


   Please advise if you are representing Mr. Gilani with respect to the state court action and/or this obligation, and whether you are
   willing to accept service of process on his behalf.


   Perhaps we could agree to stay this litigation until the state court action is resolved, in order to conserve judicial resources. See
   African Methodist Episcopal Church v. Lucien, 756 F.3d 788, 797 (5th Cir. 2014) (discussing Colorado River Water Conservation
   Dist. v. United States, 424 U.S. 800, 817, 96 S.Ct. 1236 (1976)).


   Michael D. Slodov, Esq.
   Javitch Block LLC
   1100 Superior Ave., 19th Floor
   Cleveland, Ohio 44114
   866.881.2400 ext. 2781
   direct -440.318.1073 | fax -216.685.3039
   mslodov@jbllc.com

   This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will be used for that
   purpose.


   ________________________________
   From: tylerhickle@hicklelegal.com <tylerhickle@hicklelegal.com>
   Sent: Friday, September 6, 2019 12:10 PM
   To: Michael Slodov
   Subject: RE: Gilani v Javitch Block LLC 1:19-cv-00827-LY

   Respectfully, promissory notes aren't so simple. And who says JB003 is part of the "promissory note"?

   All I see is an application for $18,000 with no specified interest rate or payment schedule. And I'm pretty sure $18,000 wasn't loaned.

   Plus paragraph 8 of the lawsuit isn't doing J&B any favors. Did Gilani cease making payments on 3-29-15 or did he continue making
https://email05.godaddy.com/view_print_multi.php?uidArray=23219|INBOX&aEmlPart=0                                                              1/5
Case 1:19-cv-00827-JRN Document 19-1 Filed 11/14/19 Page 7 of 11




          Exhibit 4
11/14/2019           Case 1:19-cv-00827-JRN Document  19-1Webmail
                                                 Workspace  Filed     11/14/19 Page 8 of 11
                                                                  :: Print

  Print | Close Window

   Subject:   RE: Gilani v Javitch Block LLC 1:19-cv-00827-LY
     From:    Michael Slodov <MSlodov@JBandR.com>
      Date:   Wed, Sep 18, 2019 10:09 am
        To:   "tylerhickle@hicklelegal.com" <tylerhickle@hicklelegal.com>

   Tyler –



   I gave you the courtesy of evaluating my client’s documentation two weeks ago to show you that Javitch’s May 10, 2019 letter was
   accurate, and in the hopes of convincing you your threadbare FDCPA claim under 1692e(2) and TDCA claim have no merit, prior to
   engaging in any further litigation.



   Apparently, you no longer contend that the amount claimed in Javitch’s May 10, 2019 letter was inaccurate.



   Instead, you now profess to have a new unpled theory of liability premised on the timeliness of the claim filed in state court on
   August 26, 2019, which likewise concerns facts not pled.



   I provided you with citations and support for my position that the state court claim was timely filed.



   You have not provided me with anything to support your contention below that you can’t find evidence of payment from your client to
   TSI, whilst ignoring the documentation I sent you showing such payments were in fact made on your client’s account, nor have you
   provided me with any citation of authority to support your position that the state court action was untimely.


   If you have reviewed your client's bank or credit card records between March and November 2016, I ask that you provide me with
   copies.


   If you have support for your legal conclusion that this obligation was not governed by the six year statute of limitations, please
   provide me with the citation of authority.



   I asked you if you represent Mr. Gilani with respect to the state court action on the account, and you have not responded to my
   question.


   I asked you if you will agree to stay this litigation pending the outcome of the state court action, and you have not responded to that
   question either.


   I extended you an offer to resolve this litigation which you have rejected, and you have made no counter-demand.


   The only ethical dilemma I see you in is subjecting yourself and/or your client to sanctions under Rule 11, 28 U.S.C. § 1927, and/or
   15 U.S.C. 1692k(a)(3) for continuing to pursue an obviously frivolous complaint after being shown evidence that your client owes the
   amount claimed.


   Let me know if you intend to file an amended complaint and by when.




   This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will be used for that
   purpose.

https://email05.godaddy.com/view_print_multi.php?uidArray=23298|INBOX&aEmlPart=0                                                             1/9
11/14/2019            Case 1:19-cv-00827-JRN Document  19-1Webmail
                                                  Workspace  Filed     11/14/19 Page 9 of 11
                                                                   :: Print



   Michael D. Slodov, Esq.

   Javitch Block LLC

   1100 Superior Ave., 19th Floor

   Cleveland, Ohio 44114

   216.623.0000 ext. 2781

   Direct 440.318.1073

   Fax 216.685.3039

   Mslodov@jbllc.com<mailto:Mslodov@jbllc.com>




   From: tylerhickle@hicklelegal.com [mailto:tylerhickle@hicklelegal.com]
   Sent: Tuesday, September 17, 2019 3:57 PM
   To: Michael Slodov <MSlodov@JBandR.com>
   Subject: RE: Gilani v Javitch Block LLC 1:19-cv-00827-LY



   Michael,



   The $900 settlement offer is rejected.



   I have no settlement offer for you due to the potentially on going actual damages my client will sustain if he needs to defend the
   underlying lawsuit. The lawsuit, on its face, is time barred. I have performed my due diligence and I can't find any evidence of
   payments from Mr. Gilani to TSI.



   This case is turning into quite a pickle and I'm going to have to do a little research because there are some uncommon ethical issues
   here.



   ---

   Tyler Hickle

   Phone: 512-289-3831

   Fax: 512-870-9505

   4005C Banister Lane

   Ste. 120C

   Austin, TX 78704

   tylerhickle@hicklelegal.com<mailto:tylerhickle@hicklelegal.com>



   -------- Original Message --------
   Subject: RE: Gilani v Javitch Block LLC 1:19-cv-00827-LY
   From: <tylerhickle@hicklelegal.com><mailto:tylerhickle@hicklelegal.com>>
   Date: Thu, September 12, 2019 3:55 pm
https://email05.godaddy.com/view_print_multi.php?uidArray=23298|INBOX&aEmlPart=0                                                           2/9
Case 1:19-cv-00827-JRN Document 19-1 Filed 11/14/19 Page 10 of 11




          Exhibit 5
11/14/2019          Case 1:19-cv-00827-JRN Document 19-1Webmail
                                                Workspace Filed:: Print
                                                                  11/14/19 Page 11 of 11
  Print | Close Window

   Subject:   Re: Gilani v Javitch Block LLC 1:19-cv-00827-LY
     From:    Michael Slodov <MSlodov@JBandR.com>
      Date:   Thu, Oct 10, 2019 9:27 am
        To:   "tylerhickle@hicklelegal.com" <tylerhickle@hicklelegal.com>

   So are you going to be representing Mr. Gilani in the state court case?

   Any interest in exploring whether we can resolve both?


   Michael D. Slodov, Esq.
   Javitch Block LLC
   1100 Superior Ave., 19th Floor
   Cleveland, Ohio 44114
   866.881.2400 ext. 2781
   direct -440.318.1073 | fax -216.685.3039
   mslodov@jbllc.com

   This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will be used for that
   purpose.


   ________________________________
   From: tylerhickle@hicklelegal.com <tylerhickle@hicklelegal.com>
   Sent: Thursday, October 10, 2019 10:19 AM
   To: Michael Slodov
   Subject: RE: Gilani v Javitch Block LLC 1:19-cv-00827-LY

   Michael,

   May I see your proposed confidentiality clause?

   The underlying state court case dwarfs this FDCPA case. I don't want to give up any weapon I can use in that fight. The whole tail-
   dog metaphor.

   ---
   Tyler Hickle
   Phone: 512-289-3831
   Fax: 512-870-9505
   4005C Banister Lane
   Ste. 120C
   Austin, TX 78704
   tylerhickle@hicklelegal.com<mailto:tylerhickle@hicklelegal.com>


   -------- Original Message --------
   Subject: RE: Gilani v Javitch Block LLC 1:19-cv-00827-LY
   From: Michael Slodov <MSlodov@JBandR.com><mailto:MSlodov@JBandR.com>>
   Date: Wed, October 09, 2019 2:55 pm
   To: "tylerhickle@hicklelegal.com<mailto:tylerhickle@hicklelegal.com>" <tylerhickle@hicklelegal.com>
   <mailto:tylerhickle@hicklelegal.com>>

   Tyler-

   Thanks for sending the proposal below to resolve this case.

   I have been authorized to counter-propose the following: Defendant will pay $1,500 in exchange for a complete release of all claims
   against Defendant, including any claims for costs and/or attorney’s fees, up to the date of the release, including confidentiality,
   dismissal of the above action with prejudice at Plaintiff’s cost, all subject to the terms of a mutually agreeable settlement agreement,
   which I will prepare.

   Please advise.

   This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will be used for that
   purpose.

https://email05.godaddy.com/view_print_multi.php?uidArray=23456|INBOX&aEmlPart=0                                                              1/15
